Exhibit 10(f) AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the Amendment) is entered into as of the 6 th day of March, 2008 between Rex Radio and Television, Inc., an Ohio corporation (the Corporation), and David L. Bearden (the Employee). Recitals A. The Corporation and the Employee entered into an Employment Agreement dated October 11, 2005, as amended by Amendment No. 1 to Employment Agreement dated December 10, 2007 (the Agreement). B. The Corporation and the Employee desire to amend the terms and conditions of the Agreement as described herein. NOW, THEREFORE, the Corporation and the Employee hereby amend the Agreement as follows: 1. Definitions . All capitalized terms used herein and not otherwise defined shall have the same meaning herein as in the Agreement. 2. Amendment to Section 4.3 . The first paragraph of Section 4.3 of the Agreement is hereby amended to read in its entirety as follows:  Bonus . In addition to Employees salary as provided in Section 3.1, Employee shall be entitled to an annual cash bonus computed based upon the earnings before income taxes (EBT) of the retail business of REX Stores Corporation and its subsidiaries (REX) determined by the independent public accountants then engaged by REX. EBT shall not include (i) any income from REXs synthetic fuel or other alternative energy investments, (ii) any deduction for Stuart A. Roses bonus as Chief Executive Officer of the Corporation, (iii) any expenses of REX relating to stock options, and (iv) any extraordinary income, expense, gain or loss incurred by REX, including, but not limited to, any extraordinary income, expense, gain or loss from restructuring, store closing, sale of real estate and/or partial or complete sale of the retail business. 3. Application of Amended Section 4.3 . Section 4.3 as amended hereby shall apply to the computation of Employees bonus for the fiscal year ended January 31, 2008 and beyond. 4.
